IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-0669-13


                          GREGORY THORNTON, Appellant

                                              v.

                                 THE STATE OF TEXAS

            ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                 FROM THE SEVENTH COURT OF APPEALS
                           LUBBOCK COUNTY



     A LCALA , J., filed a dissenting opinion in which M EYERS, J OHNSON, and
C OCHRAN, JJ., joined.

                                 DISSENTING OPINION

       I respectfully dissent from the majority opinion’s holding that the judgment in this

case should be reformed from tampering with physical evidence to a criminal attempt to

commit that offense. Although I recognize that criminal attempt is, as a matter of law,

characterized as a lesser-included offense of any statutory offense, it is unlike other lesser-

included offenses in that it contains an additional element not found in the greater offense:
                                                                           Thornton Dissent –2

the specific intent to commit an offense. Because the jury, in finding Gregory Thornton,

appellant, guilty of the offense of tampering with physical evidence, did not necessarily find

that he acted with the specific intent to conceal evidence from officers, I conclude that the

judgment should not be reformed to a conviction for criminal attempt. As explained further

below, I conclude that reformation of a judgment to criminal attempt does not fit within the

reasoning of this Court’s past decisions that discuss when reformation to a lesser offense is

permissible. I further conclude that the appropriate resolution of this case is outright

acquittal or, at most, a remand for a trial on criminal attempt, rather than the rendition of

judgment reforming the conviction to criminal attempt.

  I. Reforming to Criminal Attempt Does Not Fit Within Rationale For Permitting
                            Reformation of Judgments

       Permitting reformation of the judgment to criminal attempt is inconsistent with the

rationale underlying the law in this area, which is that an appellate court must defer to the

jury’s institutional role as fact finder and reform a judgment only when it is clear from the

jury’s verdict that it necessarily found the defendant guilty of a lesser-included offense based

on sufficient evidence. I joined the majority opinions in Bowen v. State and Britain v. State,

both of which generally stood for the proposition that reformation of the judgment is proper

when, although the evidence is deemed insufficient as to some element of the charged

offense, the State has nevertheless proved all the elements of a lesser-included offense

beyond a reasonable doubt. See Britain v. State, 412 S.W.3d 518, 521 (Tex. Crim. App.

2013); Bowen v. State, 374 S.W.3d 427, 431-32 (Tex. Crim. App. 2012). And I remain
                                                                          Thornton Dissent –3

convinced that those holdings were correct in their ultimate application of that general

proposition. Where I part ways with the Court’s opinion today is in its expansion of this

general holding to now reform a judgment to a lesser-included offense that is not merely

different from the greater due to the absence of an aggravating element or an element that

may be clearly isolated, but is instead a criminal attempt to commit the greater offense.

Under the circumstances of this case, it is not clear to me that the jury necessarily found or

that the State proved all the elements of criminal attempt to commit evidence tampering

beyond a reasonable doubt. Applying the reasoning of Bowen and Britain to this case, I

conclude that those cases do not compel reformation of the judgment here.

       In Bowen, this Court held that the court of appeals erred by entering a judgment of

acquittal when the evidence adduced at trial, although insufficient to establish Bowen’s

conviction for misapplication of $200,000 or more in fiduciary property, was nevertheless

sufficient to sustain her conviction for the second-degree offense of misapplication of

fiduciary property valued over $100,000. Bowen, 374 S.W.3d at 431–32. In holding that

reformation was required under those circumstances, the Court reasoned that acquittal would

be “improper” and “unjust” because, “although the State failed to prove the value of the

property misapplied, which is an aggravating element of the offense, the State proved the

essential elements of the offense of misapplication of fiduciary property beyond a reasonable

doubt.” Id. at 432. This Court additionally observed that the “fact finder’s determination of

guilt should not be usurped in the punishment phase if the evidence is legally sufficient to
                                                                           Thornton Dissent –4

support a conviction.” Id.

       When the evidentiary failure at trial involves only an aggravating element, such as the

State’s failure to prove a particular dollar amount or drug amount, an appellate court is not

called upon to act as a thirteenth juror, examining the details of the record to surmise how

the jury may have assessed certain evidence. Under those circumstances, it would clearly

be “unjust” and would constitute a usurpation of the jury’s institutional role as fact finder to

acquit a defendant who is indisputably guilty of the lesser offense. Id. at 431-32. By

contrast, to determine whether a defendant has criminally attempted to commit an offense

for which the evidence has already been deemed insufficient as to a central or essential

element, as in the instant case, an appellate court must conduct a complete review of the

record in an effort to determine whether the jury necessarily found, and whether the evidence

clearly establishes, that the defendant took steps amounting to “more than mere preparation”

to commit the offense while possessing the specific intent to commit that offense. See T EX.

P ENAL C ODE § 15.01(a). This type of reformation of the judgment to criminal attempt is

inconsistent with the rationale of Bowen, a case in which this Court reformed the judgment

only when it was abundantly clear from the jury’s verdict that it necessarily found the

defendant guilty of the lesser-included offense and that the evidence was sufficient to

establish that offense.

       More recently, in Britain, this Court applied the reasoning of Bowen but reached the

opposite result, holding that reformation to a lesser-included offense was not required. See
                                                                           Thornton Dissent –5

Britain, 412 S.W.3d at 521. In Britain, the court of appeals acquitted the defendant after it

found insufficient evidence to sustain her manslaughter conviction based on the State’s

failure to prove that she acted recklessly. Id. at 519. On discretionary review, the State

argued that the court of appeals erred by failing to reform the conviction to the lesser-

included offense of criminally negligent homicide, but this Court disagreed. Id. at 521. After

reviewing the evidence in the record, this Court concluded that reformation would be

improper because the State had failed to prove the elements of the lesser-included offense

beyond a reasonable doubt. Id. at 522–23. Specifically, it determined that the State had

failed to prove that the defendant acted with negligence, the applicable mental state for

criminally negligent homicide. Id. at 523.

       This Court cautioned in Britain that an appellate court considering whether to reform

a judgment must take great care to ensure that “whatever error led to the” reversal on

sufficiency grounds “did not extend to the entire evaluation of” that element of the offense.

Id. at 522. Explaining its approach in that case, the Court stated,

       It is much easier to say that the lesser-included offense has been proven in
       cases in which the evidence is legally insufficient only as to an aggravating
       element, as in Bowen. . . . In that case, it was easy for the Court of Appeals to
       render a verdict for the lesser-included offense because there was no question
       that the essential elements of the lesser crime were proven. . . .

       In this case, the State has failed to prove an essential element, something that
       cannot be merely eliminated from the conviction. In such cases an appellate
       court should not render a judgment of conviction for a lesser-included offense
       unless there is proof beyond a reasonable doubt of all elements of the lesser-
       included offense. . . .
                                                                           Thornton Dissent –6

Id. at 521 (emphasis added). The difficult question before us today is how Britain’s

cautionary language might apply to a situation involving a request by the State to reform a

judgment to a criminal attempt. In the present case, the decision to reform the judgment to

criminal attempt requires this Court to consider whether the evidence is sufficient to find that

appellant attempted to conceal a glass crack pipe by doing an act (e.g., palming the pipe and

dropping it on the ground), that was more than mere preparation to conceal but less than an

effective concealment of the pipe, all while keeping in mind that the evidence has already

been deemed insufficient to show that appellant actually concealed the crack pipe. This is

an odd task and, in terms of the required analysis, I find that this case raises many of the

concerns that were present in Britain because of the risk of the evidentiary error at trial

extending to the elements of the lesser offense. Moreover, it is not clear to me that the

rationale that motivated this Court’s holding in Bowen—that the portion of a jury’s verdict

that is clearly correct should not be unjustly usurped through acquittal—weighs in favor of

reformation under these circumstances, where the jury’s verdict has already been critically

undermined by the appellate court’s finding of insufficiency as to the element of

concealment.

       In light of the concerns described above, I would hold that this Court should narrowly

limit reformation to situations in which (1) the evidentiary failure at trial does not extend to

the elements of the lesser-included offense (this was decided by Britain), (2) the remaining

elements clearly establish a lesser offense either by simply removing the element determined
                                                                               Thornton Dissent –7
to have insufficient evidence or by determining that there is, even after accounting for the

sufficiency error at trial, proof beyond a reasonable doubt to sustain a conviction on the

lesser offense (this was decided by Bowen and Britain), and (3) the record shows that the jury

made a factual finding rather than a theoretical finding on all the elements of the lesser

offense to which the judgment will be reformed (this is the issue in this case). Here, the first

situation compels this Court to decline to reform the judgment to criminal attempt because,

as in Britain, the evidentiary failure on the greater offense spills over into the evidence

necessary for a finding of guilt on the lesser offense. But, in any event, the third situation

would, at most, compel this Court to remand the case for a trial on criminal attempt because

the record does not establish that the jury found all the facts necessary to establish the offense

of criminal attempt when it found appellant guilty of the greater offense.

       My proposed approach to reformation of the judgment is consistent with that taken

by the federal courts of appeals, which have long employed a rule that permits “entry of

judgment for a lesser included offense when a conviction for a greater offense is reversed on

grounds that affect only the greater offense.” Rutledge v. United States, 517 U.S. 292, 306,

116 S. Ct. 1241 (1996) (emphasis added); see also United States v. Baylor, 97 F.3d 542, 548

(D.C. Cir. 1996) (same).1 Stated differently, the “long accepted” federal rule

1
        Several states have adopted similar approaches. See, e.g., State v. Fana, 953 A.2d 898, 912
(Conn. App. Ct. 2008) (stating that modification of judgment to lesser-included offense proper when
“the element, which the reviewing court found the evidence insufficient to support, was distinct from
the other elements of the charged crime”; when that element was eliminated, “the remaining
elements were themselves adequate to support a conviction of a lesser included offense”) (citations
omitted); Ritchie v. State, 189 N.E.2d 575, 577 (Ind. 1963) (holding that “reviewing court, in a
                                                                                       (continued...)
                                                                                 Thornton Dissent –8
       grants a reviewing court authority to enter judgment on a lesser included
       offense when it finds that those elements exclusive to the greater . . . are not
       supported by sufficient evidence to sustain the jury’s verdict, but that there is
       sufficient evidence to sustain a finding of guilt on all elements of the lesser
       offense.

United States v. Dickinson, 706 F.2d 88, 93 (2d Cir. 1983) (emphasis added); see also United

States v. Rojas-Alvarez, 451 F.3d 320, 328 (5th Cir. 2006) (recognizing that the

circumstances in which such authority may be exercised are “limited” and that it must be

clear that the evidence “sufficiently sustains all the elements of [the lesser] offense”)

(citations omitted); United States v. Skipper, 74 F.3d 608, 611-12 (5th Cir. 1996) (stating that

reformation of judgment permitted only when jury “necessarily found all of the elements”

of lesser-included offense).2 This approach generally limits an appellate court’s authority to

reform a judgment to those situations in which the lesser offense is unaffected by the error




(...continued)
proper case, may modify a judgment of conviction below and affirm it as a conviction of a lesser
degree of the offense charged, or of a lesser crime included therein, where the errors do not affect
the conviction of the lesser offense”) (emphasis added).
2
        Some federal courts of appeals have concluded that reformation is appropriate only when the
jury has been instructed on a lesser-included offense. See, e.g., United States v. Dhinsa, 243 F.3d
635, 676 (2d Cir. 2001); United States v. Dinkane, 17 F.3d 1192, 1198 (9th Cir. 1994). Others have
reached the opposite conclusion, holding that a jury instruction on a lesser-included offense is not
a prerequisite to an appellate court’s exercise of its authority to reform a judgment to a lesser-
included offense. See, e.g., United States v. Hunt, 129 F.3d 739, 745-46 (5th Cir. 1997); United
States v. Smith, 13 F.3d 380, 383 (10thCir. 1993); United States v. Cobb, 558 F.2d 486, 489 (8thCir.
1977). In Bowen, this Court sided with the latter approach, and I continue to agree with that position.
See Bowen v. State, 374 S.W.3d 427, 432 (Tex. Crim. App. 2012). But in doing so, this Court also
abandoned the inherent limitation of restricting reformation to only those lesser offenses included
in the jury instructions. Now, there is no such limitation.
                                                                                 Thornton Dissent –9
that led to reversal of the greater offense.3 Such an approach takes account of the fact that,

as this Court recognized in Bowen, it would be “unjust” to acquit a defendant who is clearly

guilty of the lesser-included offense, and that the jury’s guilty verdict should not be

unnecessarily usurped. Bowen, 374 S.W.3d at 432. But it also recognizes that appellate

courts are not well-suited to making factual determinations based on a weighing of evidence

in the record, particularly with respect to questions that have not been expressly answered

by the jury. These are the types of factual inquiries that are better left to juries at trial, and

cannot reliably or fairly be answered by a reviewing court on appeal.

     II. At Most, This Case Should be Remanded for Trial on Criminal Attempt

       I conclude that an appellate court should almost never reform a judgment to a criminal

attempt because, in rendering a verdict of guilt on the greater offense, the jury has not found

all the elements necessary to constitute a conviction for criminal attempt.4 Although I


3
        Applying this principle, federal courts have generally reformed judgments to convictions for
lesser-included offenses when the lesser offense is established as a matter of law after removal of
the element affected by the sufficiency error. See, e.g., United States v. Eiland, 738 F.3d 338, 359
(D.C. Cir. 2013) (vacating conviction for Continuing Criminal Enterprise under 21 U.S.C. § 848 due
to insufficient evidence to sustain finding that appellant managed five or more individuals in drug
conspiracy, but remanding for imposition of judgment on lesser-included offense of narcotics
conspiracy); United States v. Hickman, 626 F.3d 756, 770–71 (4th Cir. 2010) (vacating conviction
for conspiracy to distribute one kilogram or more of heroin due to insufficient evidence as to quantity
of drugs, but remanding for imposition of judgment on lesser-included offense of conspiracy to
distribute 100 grams or more of heroin); United States v. Rojas-Alvarez, 451 F.3d 320, 328–29 (5th
Cir. 2006) (vacating conviction for drug activity within 1000 feet of a playground in violation of 21
U.S.C. §§ 841 and 860 due to insufficient evidence to establish playground element, but remanding
for entry of judgment on lesser-included offense of distribution of controlled substance).
4
       I leave the door open to the possibility that a statute and jury instructions on the greater
offense may, in some hypothetical case, include the specific-intent finding required for criminal
                                                                                      (continued...)
                                                                               Thornton Dissent –10
acknowledge that the Texas Code of Criminal Procedure classifies criminal attempt as a

lesser-included offense of any charged offense,5 this Court’s precedents and the Rules of

Appellate Procedure do not mandate that a conviction reversed on sufficiency grounds be

automatically reformed to any available lesser-included offense. See Britain, 412 S.W.3d at

521 (acknowledging that Bowen held that “a court of appeals may reform a judgment to a

lesser-included offense,” but stating that this Court has never held “that the court of appeals

must do so”); T EX. R. A PP. P. 43.2 (stating that court of appeals “may” modify the trial

court’s judgment or reverse and render the judgment that the trial court should have

rendered).6 Instead, these authorities clearly permit an appellate court to forego reformation


(...continued)
attempt offenses.
5
       The Texas Code of Criminal Procedure provides,

       An offense is a lesser included offense if:
       (1) it is established by proof of the same or less than all the facts required to
       establish the commission of the offense charged;

       (2) it differs from the offense charged only in the respect that a less serious injury
       or risk of injury to the same person, property, or public interest suffices to
       establish its commission;

       (3) it differs from the offense charged only in the respect that a less culpable
       mental state suffices to establish its commission; or

       (4) it consists of an attempt to commit the offense charged or an otherwise
       included offense.
TEX . CODE CRIM . PROC. art. 37.09.
6
        Texas Rule of Appellate Procedure 43.2, from which an appellate court derives its authority
to reform a judgment, provides:

                                                                                           (continued...)
                                                                             Thornton Dissent –11
of the judgment when, among other things, the “interests of justice require a remand.” T EX.

R. A PP. P. 43.3. With the exception of criminal attempt, I conclude that the other three

categories of lesser-included offenses described in Code of Criminal Procedure Article 37.09

will almost always lend themselves to reformation of the judgment because in those

situations, the evidentiary failure will likely be isolated to a single element of the greater

offense that can easily be excised. For example, if the greater offense consists of five

elements, and there is an evidentiary failure as to the fifth element, then the judgment may

be reformed to the lesser offense that is established by the remaining four elements. This

type of determination can be made by an appellate court as a matter of law and does not

require an extensive review of the record to determine whether the jury necessarily found all

the elements of the lesser offense. By focusing on a narrow difference between the greater

and lesser offenses that can be isolated in the record, these situations lend themselves to

reformation of a judgment as a matter of law.

        By contrast, although the Code of Criminal Procedure expressly provides that a



(...continued)
         The court of appeals may:
        (a) affirm the trial court’s judgment in whole or in part;
        (b) modify the trial court’s judgment and affirm it as modified;
        (c) reverse the trial court’s judgment in whole or in part and render the judgment
        that the trial court should have rendered;
        (d) reverse the trial court’s judgment and remand the case for further proceedings;
        (e) vacate the trial court’s judgment and dismiss the case; or
        (f) dismiss the appeal.
TEX . R. APP . P. 43.2.
                                                                         Thornton Dissent –12
criminal attempt is a lesser-included offense of any charged offense, there is a conflict

between that determination and the language in the Texas Penal Code, which provides that

a person commits criminal attempt if he, with the specific intent to commit an offense, does

an act amounting to more than mere preparation that tends but fails to effect the commission

of the offense intended. See T EX. P ENAL C ODE § 15.01(a). The language of the criminal-

attempt statute thus contains an added element not found in the greater offense: the specific

intent to commit an offense. Id. In light of this conflict between the Code of Criminal

Procedure and the Penal Code, I conclude that the judgment must either be rendered and

reformed to an acquittal or, at most, remanded for a trial on criminal attempt in the interests

of justice because the jury would have never passed on the question of whether the defendant

acted with the specific intent to commit an offense. Id. In any event, I note that making

reformation mandatory in these cases runs contrary to the principle that an appellate court is

authorized to determine whether remand would be more appropriate than rendering judgment

in any given case. See T EX. R. A PP. P. 43.3 (appellate court permitted to remand when

“necessary for further proceedings” or when “interests of justice” so require).

       The quandary of reforming a judgment to criminal attempt is reflected in the majority

opinion’s holding today, which concludes that reformation of the judgment is required here,

in part, because the jury would have necessarily found every element of criminal attempt in

finding appellant guilty of evidence tampering. I disagree with that conclusion because, as

discussed above, the offense of criminal attempt to tamper with physical evidence requires
                                                                          Thornton Dissent –13
proof of the “specific intent to commit” evidence tampering, which is an additional element

not found in the evidence tampering statute. To establish the offense of tampering with

physical evidence, the evidence must show that the defendant,

       1. “knowing that an investigation or official proceeding is pending or in
       progress,”

       2. “alters, destroys, or conceals any record, document, or thing with intent to
       impair its verity, legibility, or availability as evidence in the investigation or
       official proceeding.”

T EX. P ENAL C ODE § 37.09(a)(1). In describing the elements of tampering with evidence in

this case, the trial court instructed the jury, as follows:

       [I]f you find from the evidence beyond a reasonable doubt that . . . the
       defendant . . . did then and there, knowing that an offense had been committed,
       to wit: Possession of Drug Paraphernalia, intentionally and knowingly conceal
       physical evidence, to wit: glass pipe with intent to impair the availability of
       glass pipe as evidence in a subsequent investigation, or official proceeding
       related to said offense, then you will find the defendant guilty of the offense
       of tampering with evidence[.]

(Emphasis added). In contrast to the elements of tampering with evidence, to establish a

criminal attempt, the evidence must show that the defendant

       1. acted “with specific intent to commit an offense,” and

       2. did an “act amounting to more than mere preparation that tends but fails to
       effect the commission of the offense intended.”

T EX. P ENAL C ODE § 15.01(a). Applying those elements to the elements of tampering with

evidence, the jury instruction for criminal attempt would have read as follows:

       If you find from the evidence beyond a reasonable doubt that the defendant did
       then and there, knowing that an offense had been committed, to wit:
                                                                           Thornton Dissent –14
       Possession of Drug Paraphernalia, acted with the specific intent to commit the
       offense of tampering with evidence, including the specific intent to conceal the
       physical evidence, namely, a glass pipe, with the specific intent to impair the
       availability of the glass pipe as evidence in a subsequent investigation or
       official proceeding, and he did an act amounting to more than mere preparation
       that tended but failed to effect the commission of the offense intended.

       Both offenses of tampering with physical evidence and criminal attempt identically

require the jury to find that appellant (1) knew that an offense had been committed, to wit:

possession of drug paraphernalia, and (2) intended to impair the availability of the glass pipe

as evidence. But criminal attempt also requires the jury to find that the defendant acted with

specific intent to commit “an offense,” which, in this case, adds an extra element that he

specifically intended to conceal the glass pipe. No determination was made by the jury as

to that element. The majority opinion suggests that a jury finding that appellant intended to

impair the availability of the glass pipe as evidence is essentially the same as a finding that

he acted with the specific intent to conceal the physical evidence, namely, a glass pipe. But

the specific intent to conceal is a different factual question. A person may intend to impair

the availability of a pipe as evidence by destroying it, altering it, or concealing it, and a

finding by the jury that appellant acted with the specific intent to impair the availability of

the pipe as evidence does not mean that it decided that appellant had the specific intent to

conceal the pipe, particularly in light of the court of appeals’s determination that the evidence

is legally insufficient to establish that he concealed it. The position adopted by the majority

opinion requires an appellate court, acting as the thirteenth juror, to decide in the first

instance whether appellant acted with the specific intent to conceal the physical evidence and
                                                                         Thornton Dissent –15
whether he did an act that amounted to more than mere preparation that tended but failed to

effect the commission of the offense intended.

       Although it is true that criminal attempt can be a lesser-included offense of a charged

offense, I note that this Court and Texas courts of appeals have, in some circumstances,

declined to permit a jury instruction on criminal attempt. The Amarillo Court of Appeals

explained the law as follows:

       There are instances in which courts have found the inconsistency between the
       “specific intent to commit an offense” requirement in the criminal attempt
       statute and the elements of a particular attempted offense precluded its use as
       a lesser-included offense under article 37.09(4). See Gonzales v. State, 532
S.W.2d 343, 345 (Tex. Crim. App. 1976) (instruction on attempted voluntary
       manslaughter properly denied as lesser-included offense of attempted murder;
       involuntary manslaughter negates specific intent to kill); Yandell v. State, 46
S.W.3d 357, 361 (Tex. App.—Austin 2001, pet. ref’d) (deadly conduct not
       lesser-included offense of manslaughter under art. 37.09(4); “it is impossible
       to specifically intend to recklessly kill another”). In its analysis in one such
       situation, the court in Strong v. State, 87 S.W.2d 206 (Tex. App.—Dallas
       2002, pet. ref’d), pointed out that because the offense of driving while
       intoxicated has no culpable mental state, the attempt statute cannot apply to
       DWI.

Heller v. State, 347 S.W.3d 902, 904 (Tex. App.—Amarillo 2011, no pet.). From this

discussion, it is apparent that a great amount of precedent indicates that criminal attempt,

though generally a lesser-included offense under the law, is unlike other types of lesser-

included offenses because of the additional element requiring a specific intent to commit an

offense. See id.

       I recognize that in Bowen this Court decided that a jury instruction on a lesser offense

was no longer a prerequisite for appellate reformation of a judgment, but this Court should
                                                                           Thornton Dissent –16
not create a situation where reformation would be permitted if there were no jury instruction

but not permitted if there had been a jury instruction. To this end, this Court should

consistently apply the law on lesser-included offenses as described by Hall v. State, a case

in which this Court determined that the first step in determining whether the jury may be

instructed on a lesser-included offense is done by “comparing the elements of the offense as

they are alleged in the indictment or information with the elements of the potential lesser-

included offense.” Hall v. State, 225 S.W.3d 524, 535-36 (Tex. Crim. App. 2007). This

Court expressly held that the “pleadings approach is the sole test for determining in the first

step whether a party may be entitled to a lesser-included-offense instruction.” Id. at 535. In

light of Hall, it is clear that an offense could theoretically be a lesser-included offense under

a broadly worded statutory comparison of the elements of the lesser and greater offenses.

But that does not mean that an offense is always a lesser-included offense of the charged

offense because that determination can be made only by comparing the pleadings in the

indictment or information, which may have modified the elements of the greater offense, to

the elements of the lesser offense. Id. This Court held that, by “analyzing the statutory

elements of the offense as they were modified in the indictment, the assault by threats was

not included within the allegation of murder.” Id. at 537. Here, the indictment and jury

instructions permitted the jury to convict appellant based on evidence that he acted

knowingly in concealing the physical evidence. Perhaps the pleadings alleging the greater

offense could have been modified to require the jury to find that appellant intentionally
                                                                         Thornton Dissent –17
concealed the physical evidence, thereby pleading the same mental state for the greater and

lesser offenses, but these pleadings failed to do that by requiring only a mental state of

knowing concealment for the greater offense. In reforming this judgment to criminal

attempt, this Court is applying a different standard for consideration of lesser offenses when

an instruction on a lesser offense is not given than when it is given, which was precisely the

problem this Court was attempting to correct when it decided Bowen.

       In light of the pleadings and jury charge here, it is clear that the jury, in finding

appellant guilty of evidence tampering, would have necessarily found that he intended to

impair the availability of the crack pipe as evidence. But that is not necessarily the same

thing as finding that appellant harbored the “specific intent to commit” the offense of

evidence tampering, including the intent to conceal the crack pipe from police officers. This

Court has held in the context of the criminal attempt statute that the “specific intent” to

commit an offense requires a finding that the defendant specifically intended to bring about

a particular result. See, e.g., Chen v. State, 42 S.W.3d 926, 929 (Tex. Crim. App. 2001);

Yalch v. State, 743 S.W.2d 231, 233 (Tex. Crim. App. 1988); Flanagan v. State, 675 S.W.2d
734, 741 (Tex. Crim. App. 1984) (“element ‘with specific intent to commit an offense’ has

traditionally been interpreted to mean that the actor must have the intent to bring about the

desired result”). Here, the jury made no such affirmative finding that appellant desired to

bring about the concealment of the crack pipe. Because the jury did not implicitly find all

the elements of criminal attempt in rendering its verdict of guilt on the tampering charge, I
                                                                               Thornton Dissent –18
disagree with the majority opinion’s conclusion that reformation is required here. See T EX.

P ENAL C ODE §§ 15.01(a); 37.09; Bowen, 374 S.W.3d at 431–32.7

       This Court should hold that, although criminal attempt is a lesser-included offense of

any charged offense, it is ordinarily inappropriate to reform the judgment to criminal attempt

because the jury’s verdict does not necessarily encompass a finding that the defendant acted

with the specific intent to commit the greater offense. The adoption of such a bright-line rule

would prevent courts of appeals from engaging in improper speculation in these cases while

affording adequate deference to the jury’s institutional role as fact-finder.

                                         III. Conclusion

       Because I view the approach taken by the majority opinion as constituting an unwise

expansion of this Court’s holding in Bowen, I respectfully dissent. I would hold, generally,

that reformation of the judgment should be limited to situations in which the underlying

sufficiency error does not extend to the lesser-included offense, and in which an appellate

court can clearly isolate the element affected by the sufficiency error and evaluate the

remaining evidence to determine whether the jury necessarily found all the elements of the




7
        Other courts have, under similar circumstances, declined to modify a judgment to a criminal
attempt when the attempt statute would require proof of a specific-intent element not found in the
greater offense. See, e.g., People v. Bailey, 279 P.3d 1120, 1122 (Cal. 2012) (declining to reform
judgment from prison escape to attempted prison escape because “attempt to escape contains a
specific intent element not present in escape” and was, therefore, under California law, not a lesser-
included offense eligible for reformation of judgment); In re Heidari, 274 P.3d 366, 370–71 (Wash.
2012) (declining to reform judgment from child molestation to attempted child molestation in part
because crime of attempt “requires proof that the defendant acted ‘with intent’” not present in
molestation statute).
                                                                         Thornton Dissent –19
lesser offense beyond a reasonable doubt. Applying those principles to the facts of this case,

I conclude that reformation of the judgment to criminal attempt is improper here. I would,

therefore, affirm the judgment of the court of appeals.

Filed: April 2, 2014

Publish